Exhibit 10.37

ARCA biopharma, Inc.

NOTICE OF GRANT OF STOCK OPTION

[                                         ] (the “Optionee”) has been granted an
option (the “Option”) to purchase certain shares of Stock of ARCA biopharma,
Inc. (f/k/a Nuvelo, Inc.) pursuant to the Nuvelo, Inc. 2004 Equity Incentive
Plan, as amended to date (as amended, the “Plan”), as follows:

 

Date of Option Grant:    [            , 2009] Option Number:    [            ]
Number of Option Shares:    [            ] Exercise Price:    [$            per
share] Vesting Start Date:    [            ] Option Expiration Date:   
[            , 2019] Tax Status of Option:    Incentive Stock Option

The total Exercise Price of the Option Shares granted is [$            ].

The Optionee’s right to purchase the Option Shares vests as follows: (i) 25% of
the Option Shares vests one year after the Vesting Start Date, provided the
Optionee remains in Service at the end of such one-year period, and (ii) 6.25%
of the Option Shares vests at the end of each three-month period thereafter,
provided the Optionee remains in Service at the end of each such period. The
resulting aggregate number of vested Option Shares will be rounded to the
nearest whole number, and the Optionee cannot vest in more than the number of
Option Shares.

By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice of Grant of Stock Option and by the provisions of the
Plan and the attached Stock Option Agreement, both of which are attached to and
made a part of this document. The Optionee acknowledges receipt of copies of the
Plan and the Stock Option Agreement, represents that the Optionee has read and
is familiar with their provisions, and hereby accepts the Option subject to all
of their terms and conditions.

 

ARCA biopharma, Inc.     OPTIONEE By:  

 

   

 

      Signature Its:  

 

   

 

      Date

Address:   8001 Arista Place, Suite 200         Broomfield, CO 80021    
Address:  

 

       

 

ATTACHMENTS:   Stock Option Agreement and Exercise Notice (in hard or soft
copy).